74 Cal. Rptr. 3d 453 (2004)
180 P.3d 223
FARMERS INSURANCE EXCHANGE
v.
John GARAMENDI, as Insurance Commissioner
No. S103243.
Supreme Court of California.
July 28, 2004.
Transferred to Court of Appeal, Fifth District, after hold.
The above-entitled matter is transferred to the Court of Appeal, Fifth Appellate District, with directions to vacate its decision and to reconsider the cause in light of State Farm Automobile Ins. Co. v. Garamendi (2004) 32 Cal. 4th 1029, 12 Cal. Rptr. 3d 343, 88 P.3d 71. (Cal. Rules of Court, rule 29.3(d)).
CHIN, J., was recused and did not participate.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, BROWN, and MORENO, JJ., concur.